DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to RCE
This action is responsive to RCE filed on 03/15/2021. Claims 1-20 are pending and being considered. Claims 1, 7 and 13 are independent. Claims 1, 3, 7-13 and 17-18 are amended. Thus, claims 1-20 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 for application number 15/774,375 has been entered.

Response to Arguments/Remarks
	Applicant’s arguments/remarks filed on 02/23/2021 have been fully considered and are rendered moot in view of new grounds of rejection(s) outlined below. The argument(s) do not apply to the current art(s) being used.
Furthermore, the claim objections has been withdrawn based on the claim amendments filed on 02/23/2021.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over SOFFER; Aviv (US 2015/0020189 A1), hereinafter (SOFFER), in view of Munns et al. (US 9,460,319 B1), hereinafter (Munns).

Regarding claim 1, SOFFER teaches a method to control access to an electronic module based, in part, on a state of a physically locking component of a lock mechanism (SOFFER, Figs. 16-17, discloses to control USB security plug 13 of ), the physically locking component physically engaging between the electronic module and a cage containing a plurality of components for a computing system (SOFFER, Fig. 5 and Para. [0116], discloses that once the USB security plug 13 of USB security device 20 is fully inserted into the USB jack 31 of the host device 30, locking teeth 8 penetrates the USB jack shielding tab holes 34 and therefore mechanically secure the USB security plug 13 into position inside the host USB jack 31, and as disclosed in Para. [0099-0100], wherein the host device 30 may be any electronic or computing device (such as host PC, laptop, docking station, appliance, server, etc.) having USB female USB jacks, as shown in Fig. 7), the method comprising: 
identifying a request to access the electronic module, the electronic module to function, after access is granted, as a physical subcomponent of the computing system (SOFFER, Fig. 8 and Para. [0137], discloses that the SCF 129 receives control commands from the Wired or wireless remote-control receiver function 148 via bi-directional lines or bus 146. Wired or wireless remote-control receiver function 148 receives commands from remote device 155 through antenna 150 or electrical contacts 152, and as further disclosed in Para. [0146], wherein the remote control device 155 uses the selected link (as described above in Para. [0140-0145]) to provide short distance remote control of the isolated USB security plug device 120, and as further disclosed in Para. [0220] and [See step F (864) in FIG. 16], discloses to ), the request originating from an independent access mechanism not in physical contact with a control mechanism communicatively connected to the lock mechanism that provides access to the electronic module (SOFFER, Fig. 5 and Para. [0028], discloses that the USB security device 120 further comprises a Security Controller Function (SCF) 129 that drives the said solenoid (which controls the movement of the locking tooth 8, see Para. [0020-0021]) and coupled to a remote controller receiver function, wherein said remote-control receiver function is capable of receiving user commands from a remote control device 155 (i.e., an independent access mechanism) through communication channels such as radio frequency antenna 150); 
determining that the physically locking component is in a locked state such that the electronic module is secured within the cage (SOFFER, Fig. 5 and Para. [0116-0117], discloses that when authentication and security function 27 de-energizes the solenoid 24, metal pin or lever 23 can return into the locked position inside push-button 18 and signal its locked position to Authentication and security function 27 through switch or sensor 25. Once the USB security plug 13 of the USB security device 20 reached its locked position as indicated by switch or sensor 25, Authentication and security function 27 turns on LED indicator 19 to indicate that the device is secured), 
wherein prior to obtaining the authorization that access is granted and determining the locked state, the electronic module remains non-functional with respect to the computing system (SOFFER, Fig. 17 and Para. [0230-0231], discloses that once the USB lock device is removed (or determined unlocked), it fails to communicate with the security SW and as result the security SW changing its state to ).  
However SOFFER fails to explicitly disclose but Munns teaches obtaining an authorization of the request using the control mechanism, the authorization indicating that access is granted (Munns, Col. 3 (lines 46-57), discloses a controller mechanism positioned within the housing of the USB device, the controller mechanism being configured to transmit control signals to actuate the linear actuator to thereby cause the one or more locking arms to move between the locked position and the unlocked position, in response to successful validation of the authentication credentials received from the external computing device); 
initiating the request after the authorization indicating that access is granted is received at the electronic module (Munns, Col. 3 (lines 46-57), in response to successful validation of the authentication credentials at the controller mechanism, the controller mechanism being configured to transmit control signals (i.e., initiate the request) to actuate the linear actuator to thereby cause the one or more locking arms to move between the locked position and the unlocked position); 

Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Munns’ into the teachings of ‘SOFFER’, with a motivation to obtain an authorization of the request using the control mechanism, the authorization indicating that access is granted, as taught by Munns, in order to detect the security risks associated with external devices connected to computers and further block/prevent unauthorized access; Munns, Col. 1 (lines 5-30).

Regarding claim 2, SOFFER as modified by Munns teaches the method of claim 1, wherein SOFFER further teaches the request to access the electronic module includes enabling or disabling operation of the electronic module (SOFFER, Fig. 16 (Steps 863- 864), discloses to lock and connect the USB security device with the host device, and/or as disclosed in Fig. 17 (Steps 962 and 955), discloses to unlock and disconnect the USB security device from the host device).  

Regarding claim 3, SOFFER as modified by Munns teaches the method of claim 1, wherein SOFFER further teaches the lock mechanism includes the physically locking component and a logically locking component and verifying that the physically locking component of the lock mechanism is actuated to an unlocked state when a request to remove the electronic module is identified (SOFFER, Para. [0118], discloses that once the USB security plug 20 is locked in place, ).  

Regarding claim 4, SOFFER as modified by Munns teaches the method of claim 1, wherein SOFFER further teaches the authorization of the request includes: confirming the request is logically linked to the electronic module using a unique identifier wirelessly transmitted from the independent access mechanism, and confirming the request contains credentials associated with the electronic module (SOFFER, Para. [0137], discloses that the SCF 129 receives control commands from the Wired or wireless remote-control receiver function 148 via bi-directional lines or bus 146. Wired or wireless remote-control receiver function 148 receives commands from remote device 155 through antenna 150 or electrical contacts 152, and as disclosed in Para. [0119], the user uses a local or remote security program (i.e., installed on the remote device 155) communicating with the host USB port or see also Para. [0042], discloses to entering a code associated with said electromechanical USB lock device into a remote device; communicating and authenticating a lock-release command from said remote device to said USB lock device).  

Regarding claim 5, SOFFER as modified by Munns teaches the method of claim 4, wherein SOFFER further teaches the credentials are obtained from at least one authorization mechanism of the independent access mechanism using at least one of a biometric sensor and a contactless tag device incorporated into the independent access mechanism (SOFFER, Fig. 8 and Para. [0146], discloses that the remote control device 155 uses the selected link as described above to provide short distance remote control of the isolated USB security plug device 120. Remote control device 155 may further comprising of means to detect nearby USB plug device serial number through bar-code reader 162 (i.e., contactless tag device) or an integrated receiver function that uses same antenna 156, and as disclosed in Para. [0147], wherein a touch-screen 160 (i.e., biometric sensor) may be added at the remote control device 155 to enter other commands).

Regarding claim 6, SOFFER as modified by Munns teaches the method of claim 1, wherein SOFFER further teaches the request is made via at least one mechanism of the independent access mechanism using at least one of a biometric sensor, a contactless tag device, and an access request button (SOFFER, Fig. 8 and Para. [0146], discloses that the remote control device 155 uses ).  

Regarding claim 7, SOFFER teaches a computing system comprising (SOFFER, See Fig. 8): 
SOFFER, Para. [0019], the solenoid is controlled by said authentication and security function based on commands received from said coupled host device, and as disclosed in Para. [0017], wherein the solenoid (24) is capable of enabling and disabling the device (USB security plug (13)) locking through mechanical linkage with said at least one locking tooth (8) after authentication is performed (see Para. [0050])); 
a system board; a cage connected to the system board, the cage including a physical lock mechanism and adapted to receive the electronic module (SOFFER, Fig. 3 and Para. [0105 and 0116], discloses a push-button 18 is mounted on a flexible leaf spring 16 having one or more locking teeth 8 that are designed to engage with shielding tab holes 34 inside standard USB jack 33, locking the security plug 13 to It is known in the art that the system board is connected to the system cage having plurality of components), 
the physical lock mechanism to physically engage with the electronic module to prevent, when locked, insertion or removal of the electronic module with respect to the cage (SOFFER, Fig. 5 and Para. [0105], discloses a physical locking mechanism including locking tooth 8 in a locked state, which prevents the removal of USB security plug 13 of the USB security device 20 from USB jack 31 of the host device 30); and 
prevent, when unlocked, functionality of the electronic module with respect to the system board (SOFFER, Fig. 16 [step 6 (955)] and Para. [0230, discloses that the USB lock device is removed, it fails to communicate with the security SW of the host computer/server); and Page 3 of 13Application No.: 15/774,375Attorney Docket No.: 90600970 Response to Final Office Action dated January 4, 2021 
a control mechanism communicatively connected to the physical lock mechanism and the electronic modules the control mechanism to (SOFFER, Fig. 8, depicts a SCF 129 connected to the physical lock mechanism 18 (having one or more locking teeth 8) and security plug 13 of the USB security device 120): 
control movement of the physical lock mechanism between a locked state and an unlocked state (SOFFER, Para. [0028], discloses that the security controller ); 
enable or disable functional operation of the electronic module with respect to the system board (SOFFER, Fig. 16 depicts to authenticate the USB security plug device, in order to communicate (i.e., enable) with the host computer/server, and as depicted in Fig. 17, the USB security device is removed from the USB jack, it will fail (i.e., disabled) to communicate with the host device); and 
receive requests to lock or unlock and to enable or disable the electronic module based on wireless communication from an independent access mechanism not in physical contact with the control mechanism (SOFFER, Fig. 8 and Para. [0137], discloses that the SCF 129 receives control commands from the wired or wireless remote-control receiver function 148 via bi-directional lines or bus 146. Wired or wireless remote-control receiver function 148 receives commands from remote device 155 through antenna 150 or electrical contacts 152, and as further disclosed in Para. [0146], wherein the remote control device 155 uses the selected link (as described above in Para. [0140-0145]) to provide short distance remote control of the isolated USB security plug device 120, and as further disclosed in Fig. 16 (Step E, 863) by locking the USB security plug device into the USB jack of the host device, and as further disclosed in Fig. 17 (Step D, 962) by pulling/unlocking the USB security plug device from the USB jack of the host device, and when the USB security device is removed from the USB jack, it will fail (i.e., disabled) to communicate with the host device (Step 6; 955)), 
wherein prior to obtaining an authorization to grant access at the electronic module from the independent access mechanism, the electronic module remains non-functional with respect to the system board (SOFFER, Fig. 17 and Para. [0230-0231], discloses that once the USB lock device is removed (or determined unlocked), it fails to communicate with the security SW. The authorized user then may enable the use of that port through the security SW to enable connection of all or some USB devices as defined by the authorized user permissions level and applicable network management group policies, and/or see the steps of Fig. 16, where the USB security device remains un-functional before being authenticated and/or locked into the USB jack of the host device 30).  
However SOFFER fails to explicitly disclose but Munns teaches a security device to control physical locking and logical access to an electronic module (Munns, Abstract, discloses a security device that comprises a controlling mechanism and a securing/locking mechanism to control access, and as disclosed in Col. 1 (lines 63-67), wherein the controller mechanism is configured to transmit a control signal (i.e., represents the logical access) to actuate the linear actuator to thereby cause the locking arms (i.e., represents the physical locking) to move from the locked position to the unlocked position (or vice versa) in response to successful validation of the authentication credentials), 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Munns’ into the teachings of ‘SOFFER’, with a motivation to provide a security device to control physical locking and logical access to an electronic module, as taught by Munns, in 

Regarding claim 8, SOFFER as modified by Munns teaches the computing system of claim 7, wherein SOFFER further teaches the physical lock mechanism includes a secure lock pin attached to the system board that extends through the cage and engages with a secure lock on the electronic module (SOFFER, Para. [0116], discloses that once the USB security plug 13 of USB security plug 20 is fully inserted into the host USB jack 31, locking teeth 8 penetrates the USB jack shielding tab holes 34 and therefore mechanically secure the USB security plug 20 into position inside host USB jack 31).  

Regarding claim 9, SOFFER as modified by Munns teaches the computing system of claim 7, wherein SOFFER further teaches the control mechanism includes a control panel coupled to the electronic module and a module board electrically connected to the system board (SOFFER, Fig. 8 depicts a SCF 129 coupled to the USB security plug 13, and as disclosed in Para. [0101], discloses that an authentication and security function 27 is connected to the USB plug contacts 12 of the USB security plug 13 through lines 9a and 9b to enable software loaded on host computer 30 to positively authenticate the USB security plug 13).  

Regarding claim 10, SOFFER as modified by Munns teaches the computing system of claim 7, wherein SOFFER further teaches the control mechanism further includes a control logic to manage communication between the electronic module and the system board (SOFFER, Fig. 8 and Para. [0133], discloses that the ).  

Regarding claim 11, SOFFER as modified by Munns teaches the computing system of claim 7, wherein SOFFER further teaches further comprising the independent access mechanism associated with the electronic module that provides authorization data (SOFFER, Para. [0137], discloses that the SCF 129 receives control commands from the Wired or wireless remote-control receiver function 148 via bi-directional lines or bus 146. Wired or wireless remote-control receiver function 148 receives commands from remote device 155 through antenna 150 or electrical contacts 152, and as disclosed in Para. [0119], the user uses a local or remote security program (i.e., installed on the remote device 155) communicating with the host USB port associated with USB jack 31, to enter a secret key or another authentication protocol as defined in that program).  

Regarding claim 12, SOFFER as modified by Munns teaches the computing system of claim 11, further comprising a secure programming and charging station to provide authorization data to the independent access mechanism (SOFFER, Para. [0119], discloses that the user uses a local or remote security program (i.e., installed on the remote device 155, Fig. 8) communicating with the host USB port associated with USB jack 31, to enter a secret key or another authentication protocol as defined in that program, and/or as disclosed in Para. [0042], discloses to entering a code associated with said electromechanical USB lock device into a remote device).  

Regarding claim 16, SOFFER as modified by Munns teaches the method of claim 1, wherein SOFFER further teaches the independent access mechanism is a key fob (SOFFER, Fig. 8 depicts a remote device 155).  

Regarding claim 17, SOFFER as modified by Munns teaches the computing system of claim 7, wherein SOFFER further teaches the independent access mechanism is a key fob (SOFFER, Fig. 8 depicts a remote device 155).  

Regarding claim 18, SOFFER as modified by Munns teaches the computing system of claim 17, wherein SOFFER further teaches the key fob is programmed with access credentials that are communicated, using a radio frequency identification (RFID) or near field communication (NFC) protocol, to the electronic module prior to enabling the electronic module (SOFFER, Para. [0119], discloses that the user uses a local or remote security program (i.e., installed on the remote device 155, shown in Fig. 8) communicating with the host USB port associated with USB jack 31, to enter a secret key or another authentication protocol as defined in that program, and as further disclosed in Para. [0146], wherein the remote control device 155 uses the selected link as described above (in Para. [0141-0142]) to provide short distance remote control of the isolated USB security plug device 120).  

Claims 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over SOFFER; Aviv (US 2015/0020189 A1), hereinafter (SOFFER), in view of Munns et al. (US 9,460,319 B1), hereinafter (Munns), and further in view of Lange, Daniel H. (US 2010/0311482 A1), hereinafter (Lange).

Regarding claim 13, Munns teaches a security device to control access to an electronic module that functions as a physical subcomponent of a computing system, the security device comprising (Munns, Abstract, discloses a security device for securing computer ports that are in use and also for securing unused computer ports of an electronic device. The security device typically comprises a controlling mechanism and a securing/locking mechanism. Where the controlling mechanism is configured to cause the securing/locking mechanism to move between a locked state and an unlocked state to control access to the computer ports): 
a physical lock mechanism associated with the electronic module and coupled to a cage of the computing system (Munns, Col. 1 (lines 49-56), discloses a securing/locking mechanism positioned within the housing of the security device (as shown in Figs. 2a-2b), the securing/locking mechanism comprising: one or more locking arms that are configured to extended into and engage the computer port in a locked position and disengage the computer port in an unlocked position and a linear actuator configured to cause the one or more locking arms to move between the locked position and the unlocked position); 
a logical lock mechanism to enable or disable functionality of the electronic module with respect to the computing system (Munns, Col. 1 (lines 56-67), In other words, the transmitted control signal/electric current represents to a logical lock mechanism which rotate/displace a shaft of the linear actuator to cause the one or more locking arms to move between the locked position and the unlocked position); and 
a control mechanism communicatively coupled to both of the physical lock mechanism and the logical lock mechanism of the electronic module, the control mechanism to (Munns, Col. 1 (lines 63-67), discloses a controller mechanism which is configured to transmit a control signal (i.e., represents the logical lock mechanism) to actuate the linear actuator to thereby cause the locking arms (i.e., represents the physical locking mechanism) to move from the locked position to the unlocked position in response to successful validation of the authentication credentials. In other words, the controller mechanism is communicatively coupled to the locking mechanism (i.e., logically by transmitting signals and physically thereby cause the locking arms to move from the locked position to the unlocked position)): 
Munns, Col. 1 (lines 61-63), wherein the controller mechanism is configured to receive authentication from an external computing device): 
when to activate the physical lock mechanism, when to inactivate the physical lock mechanism (Munns, Col. 1 (lines 56-61), discloses a controller mechanism positioned within the housing, the controller mechanism being configured to transmit control signals to actuate the linear actuator to thereby cause the one or more locking arms to move between the locked position and the unlocked position), 
control movement of the physical lock mechanism (Munns, Col. 15 (lines 57-67) and Col. 16 (lines 1-10), a controller device to control movement of the locking arm from a locked position towards an unlocked position); and 
However Munns fails but SOFFER to wirelessly interface with an independent access mechanism to determine (SOFFER, Fig. 8 depicts a remote device 155 which communicates remotely with USB security device 120):
wherein prior to obtaining an authorization to grant access at the electronic module from the independent access mechanism and verifying the physical lock mechanism is in a locked state, the electronic module remains non- functional with respect to the computing system (SOFFER, Fig. 17 and Para. [0230-0231], discloses that once the USB lock device is removed (or determined unlocked), it fails to communicate with the security SW. The authorized user then may enable the use of that port through the security SW to enable connection of all or some USB devices as defined by the authorized user permissions level and applicable network management group policies, and/or see the steps of Fig. 16, where the USB security device remains un-functional before being authenticated and/or locked into the USB jack of the host device 30).  

However Munns as modified by SOFFER fails to explicitly disclose but Lange teaches when to activate the logical lock mechanism, and when to inactivate the logical lock mechanism; control the logical lock mechanism between an activated state and an inactivated state (Lange, Para. [0088], discloses a wrist watch which may transmit a signal indicating confirmation of the identity of its wearer, and/or activating a physically or logically locked device such as a door, a computer, a safe, etc. The watch may also transmit personal information about its wearer), 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Lange’ into the teachings of ‘Munns’ as modified by ‘SOFFER’, with a motivation to provide an apparatus that can be incorporated into any object/item that can transmit an identification signal, in order to activating a physically or logically locked device such as a door, a computer, a safe, etc.; Lange, Para. [0088]. 

Regarding claim 14, Munns as modified by SOFFER in view of Lange teaches the security device of claim 13, wherein Munns fails to teach but SOFFER teaches the independent authorization mechanism includes at least one authorization device selected from a biometric sensor and a contactless tag device (SOFFER, Fig. 8 and Para. [0146], discloses that the remote control device 155 uses the selected link as described above to provide short distance remote control of the isolated USB security plug device 120. Remote control device 155 may further comprising of means to detect nearby USB plug device serial number through bar-code reader 162 (i.e., contactless tag device) or an integrated receiver function that uses same antenna 156, and as disclosed in Para. [0147], wherein a touch-screen 160 (i.e., biometric sensor) may be added at the remote control device 155 to enter other commands).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘SOFFER’ into the teachings of ‘Munns’, with a motivation wherein the independent authorization mechanism includes at least one authorization device selected from a biometric sensor and a contactless tag device, as taught by SOFFER, in order to prevent the connection of an unauthorized device, and further prevents from certain types of attacks that use tampered or modified USB devices ; SOFFER, Para. [0162].

Regarding claim 15, Munns as modified by SOFFER in view of Lange teaches the security device of claim 13, wherein Munns and Soffer further teaches the independent access mechanism is programmed to communicate with the control mechanism and to provide authorization data to the control mechanism (Munns, ).  

Regarding claim 19, Munns as modified by SOFFER in view of Lange teaches the security device of claim 13, wherein Munns fails to explicitly disclose but SOFFER further teaches the independent access mechanism is a key fob (SOFFER, Fig. 8 depicts a remote device 155).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘SOFFER’ into the teachings of ‘Munns’, with a motivation wherein the independent access mechanism is a key fob, as taught by SOFFER, in order to provide short distance remote control of the isolated USB security plug device 120; SOFFER, Para. [0146].

Regarding claim 20, Munns as modified by SOFFER in view of Lange teaches the security device of claim 19, wherein Munns fails to explicitly disclose but SOFFER further teaches the key fob is programmed with access credentials that are communicated, using a radio frequency identification (RFID) or near field communication (NFC) protocol, to the electronic module prior to enabling the electronic module (SOFFER, Para. [0119], discloses that the user uses a local or remote security program (i.e., installed on the remote device 155, shown in Fig. 8) communicating with the host USB port associated with USB jack 31, to enter a secret key or another authentication protocol as defined in that program, and as further disclosed in Para. [0146], wherein the remote control device 155 uses the selected link as described above (in Para. [0141-0142) to provide short distance remote control of the isolated USB security plug device 120).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘SOFFER’ into the teachings of ‘Munns’, with a motivation wherein the key fob is programmed with access credentials that are communicated, using a radio frequency identification (RFID) or near field communication (NFC) protocol, to the electronic module prior to enabling the electronic module, as taught by SOFFER, in order to provide short distance remote control of the isolated USB security plug device 120; SOFFER, Para. [0146].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Gerhardt; Paul Michael et al. (US 20120280783 A1), this disclosure relates to access control for security purposes, and more specifically to electronic access control mechanisms which can be locked or unlocked remotely using commands issued from a website, portable electronic device, or other computer devices through means of software, Short Message Service (SMS), Remote Frequency 
2.	Burdenko; Michael N. (US 20110291846 A1), the subject specification relates generally to operation of electromagnetic door locks, and in particular to efficient and safe operational control of electromagnetic door locks under power-off and power-on conditions.
3.	Iacovoni; Donald P. et al. (US 20170275931 A1), the present invention generally relates to motor vehicles, and in particular to a motor vehicle having a dual gate including a lock out feature that simultaneously locks a liftgate and a decklid to a vehicle body, locks only the liftgate to the vehicle body, or locks the liftgate to the decklid only.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8AM – 4PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/ALI CHEEMA/
Examiner, Art Unit 2433

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498